Citation Nr: 0920198	
Decision Date: 05/29/09    Archive Date: 06/08/09

DOCKET NO.  04-06 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for fibromyalgia.

2.  Entitlement to service connection for a gastrointestinal 
condition secondary to medications prescribed for various 
service-connected disabilities.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to October 
1970.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a July 2004 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for fibromyalgia and a gastrointestinal 
disorder secondary to medications prescribed for a service-
connected disability.  In January 2007, the veteran testified 
before the Board at a hearing that was held at the RO.  In 
October 2007, the Board remanded the claims for additional 
development.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  


REMAND

Additional development is needed prior to further disposition 
of the claims.

In January 2007 testimony before the Board, the Veteran 
stated that Jerome Meyer, M.D., the private physician whom he 
was seeing for treatment of fibromyalgia, had related his 
fibromyalgia to in-service trauma associated with the 
Veteran's service-connected PTSD and various orthopedic 
disabilities.  In October 2007, the Board remanded the 
Veteran's claim for service connection for fibromyalgia for 
the purpose of obtaining Dr. Meyer's treatment records.  In 
March 2008, VA requested that the Veteran provide his 
authorization for the release of those records.  The Veteran 
did not, however, authorize the release of those records.  
The Veteran instead responded with the submission of an 
article from the New York Times indicating that physical or 
emotional trauma may result in the development fibromyalgia.  
To the extent that the Veteran's fibromyalgia may be related 
to his service-connected PTSD or various orthopedic 
disabilities, the Board finds that a remand for an 
examination is necessary in order to fairly decide the merits 
of his claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4) (2008); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

Next, in October 2007, the Board remanded the claim of 
entitlement to service connection for a gastrointestinal 
disability for the purpose of obtaining an opinion addressing 
whether it was as likely as not that the Veteran's diagnosed 
gastrointestinal disorders (Barrett's esophagitis, 
gastroesophageal reflux disease (GERD), hiatal hernia, and 
diverticulitis) were either caused or aggravated by 
medication prescribed for his service-connected orthopedic 
disabilities (including deformity of the thumb, arthritis of 
the right hip, a low back disability, and hammertoes of the 
right foot).  It was expressly noted that while an opinion 
addressing whether the medication prescribed for his service-
connected PTSD had caused or aggravated his gastrointestinal 
disorders was already of record, no examiner had yet opined 
as to whether the medications prescribed for his service-
connected orthopedic disabilities caused or aggravated any 
gastrointestinal disability.  On remand, the Veteran 
underwent additional VA gastroenterological examination in 
March 2009.  Rather than providing the requested opinion, 
however, the examiner again opined that the medication 
prescribed for the Veteran's PTSD had not caused or 
aggravated his gastrointestinal disorders.  As the examiner 
did not provide all of the requested opinions, a remand is 
necessary.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for an 
appropriate examination for the purpose 
of ascertaining whether the Veteran has 
fibromyalgia related to his period of 
active service.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished, including, specifically, 
trigger point analysis to rule out 
rheumatoid arthritis, fibromyalgia, or 
any other autoimmune disorder which 
could be the basis for his complaints 
of polyarthralgia. The examiner should 
review the claims filed and note that 
review in the examination report.  The 
examiner must provide the rationale for 
the opinions provided, with citation to 
relevant clinical findings.  If 
necessary, the examiner should 
reconcile the opinions with all other 
opinions of record.  The examiner 
should specifically opine as to the 
following questions:

a.  Does the Veteran meet the 
diagnostic criteria for a diagnosis 
of an autoimmune disorder such as 
rheumatoid arthritis, lupus, or 
fibromyalgia?  

b.  If so, is it at least as likely 
as not (50 percent probability or 
greater) that the disorder first 
manifested during his active 
service?

c.  If the disorder did not first 
manifest during his active service, 
is it as likely as not that the 
disorder was caused or aggravated by 
(permanently worsened) his service-
connected orthopedic disabilities 
(deformity of the thumb, arthritis 
of the right hip, low back 
disability, and hammertoes of the 
right foot)?

2.  Forward the Veteran's claims file 
to an appropriate VA examiner for the 
purpose of obtaining an opinion 
addressing whether the medications 
prescribed for the Veteran's service-
connected orthopedic disabilities 
either caused or aggravated his 
gastrological disorders.  No further 
examination of the Veteran is necessary 
unless the examiner determines 
otherwise.  The claims file must be 
made available to and reviewed by the 
examiner in conjunction with the 
examination.  The examiner must 
indicate in the examination report that 
the claims file was reviewed.  The 
examiner should provide an opinion as 
to whether it is as likely as not (50 
percent probability or greater) that 
any gastroenterological or 
gastroesophageal disorder which may be 
diagnosed is causally or etiologically 
related to the medications prescribed 
(Celebrex and Vioxx, nonsteroidal anti-
inflammatories (NSAIDs)) for the 
Veteran's service-connected orthopedic 
disabilities (deformity of the thumb, 
arthritis of the right hip, low back, 
and hammertoes of the right foot).  In 
rendering the opinion, the examiner 
should specifically comment on the 
April and May 2004 notations indicating 
that the Veteran was experiencing 
significant difficulties related to the 
use of NSAIDs.  The examiner must 
provide the rationale, with citation to 
clinical findings, for the opinion 
provided.

3.  Then, readjudicate the Veteran's 
claims for service connection for a 
gastrointestinal disorder, to include 
as due to medications prescribed for 
service-connected orthopedic 
disabilities, and for fibromyalgia.  If 
the decisions remain adverse to the 
Veteran, issue a supplemental statement 
of the case.  Allow the appropriate 
time for response.  Then, return the 
case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans 


Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

